DETAILED ACTION
This is the first Office action on the merits based on the 17/861,813 application filed on 07/11/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2022 and 07/12/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding each of claims 4 and 5, which depend from claim 1, the limitations “wherein the monorail is comprised of a first rail and a second rail, wherein the first rail is in close proximity to the second rail, wherein the first rail is connected to the second rail […], and wherein the first rail is parallel with respect to the second rail” are respectively recited in lines 1-4 and 1-5.  Claim 1, lines 2-7, recites “wherein the monorail has a first exterior side and a second exterior side opposite of the first exterior side; a first channel extending along the first exterior side and a second channel extending along the second exterior side, wherein the first channel includes a lower surface and an upper surface, and wherein the second channel includes a lower surface and an upper surface.”  However, the specification, as originally filed, does not contain a written description describing an embodiment of applicant’s invention that comprises both the monorail having the first and second channels as claimed in claim 1 and the first and second rails as claimed in each of claims 4 and 5.
Regarding each of claims 11 and 12, which depend from claim 8, the limitations “wherein the monorail is comprised of a first rail and a second rail, wherein the first rail is in close proximity to the second rail, wherein the first rail is connected to the second rail […], and wherein the first rail is parallel with respect to the second rail” are respectively recited in lines 1-4 and 1-5.  Claim 8, lines 2-6, recites “wherein the monorail has a first exterior side and a second exterior side opposite of the first exterior side; a first channel extending along the first exterior side and a second channel extending along the second exterior side, wherein the first channel includes a lower surface and an upper surface,” and claim 8, line 17, recites “wherein the second channel includes a lower surface and an upper surface.”  However, the specification, as originally filed, does not contain a written description describing an embodiment of applicant’s invention that comprises both the monorail having the first and second channels as claimed in claim 8 and the first and second rails as claimed in each of claims 11 and 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 12, 13, 15, 22-24, 26, 35-37, 39, and 45 of U.S. Patent No. 11,383,143 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are generic to (broader than) the claims in the reference application.  The species claimed in the reference application anticipates the generic claims of the instant application.  “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  See MPEP § 2131.02 I (A species will anticipate a claim to a genus).  Specifically:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 22, 35, 36, and 45 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1, 7-9, 22, 35, 36, and 45 of the reference application.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-9, 22, and 36 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 5-9, 22, and 36 of the reference application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9, 22, and 36 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 6-9, 22, and 36 of the reference application.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 23, 24, and 37 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 12, 13, 23, 24, and 37 of the reference application.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 26, and 39 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 15, 26, and 39 of the reference application.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 12, 13, 15, 22-24, 26, 35-37, 39, and 45 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1, 7-9, 12, 13, 15, 22-24, 26, 35-37, 39, and 45 of the reference application.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-9, 22, and 36 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 5-9, 22, and 36 of the reference application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9, 22, and 36 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 6-9, 22, and 36 of the reference application.

Allowable Subject Matter
Claims 1-3 and 6-10 would be allowable if applicant files a terminal disclaimer to overcome the nonstatutory double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Lai (US 7,022,052); Rasmussen (US 4,756,523); MacLean (US 4,541,627); NPL: (http:/www.maximfitness.net/group-fitness/core-pilot; Core Pilot Exercise Machine by Maxim Strength Fitness); NPL: (https:/www.youtube.com/watch?v=6hf58ifB3_I; Core Pilot Exergenics Isokinetics Video from YouTube) fails to teach or render obvious an exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the carriage includes a first upper wheel and a first lower wheel that are positioned within the first channel, wherein the first upper wheel engages the upper surface of the first channel, wherein the first lower wheel engages the lower surface of the first channel; and wherein the carriage includes a second upper wheel and a second lower wheel that are positioned within the second channel, wherein the second upper wheel engages the upper surface of the second channel, and wherein the second lower wheel engages the lower surface of the second channel (claims 1 and 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784